         Case 6:11-cr-60034-SOH Document 70                                Filed 12/16/20 Page 1 of 2 PageID #: 154
AO 245D (Rev. 11/16)    Judgment in a Criminal Case for Revocations
                        Sheet 1



                                      UNITED STATES DISTRICT COURT
                                                          Western District of Arkansas
        UNITED STATES OF AMERICA                                           Judgment in a Criminal Case
                   v.                                                      (For Revocation of Probation or Supervised Release)


                                                                           Case No.         6:11CR60034-001
                       JAMES PITTS
                                                                           USM No.          10797-010
                                                                                                        Alex Wynn
                                                                                                    Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of condition(s)          as listed below                                of the term of supervision.
    was found in violation of condition(s) count(s)                                    after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number              Nature of Violation                                                               Violation Ended
One                           New Law Violation: Possession of Cocaine with Purpose to Deliver                  April 1, 2020
                              less than 2 grams
Two                           Leaving the District Without Permission                                           April 1, 2020
Three                         Associating with a Convicted Felon                                                April 1, 2020
Five                          Failure to Follow the Instructions of the Probation Officer                       April 1, 2020
Six                           Use of Controlled Substances                                                      March 17, 2020

       The defendant is sentenced as provided in pages 2 through 2                     of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                               and is discharged as to such violation(s) condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec. No.: 5127                                                December 15, 2020
                                                                                               Date of Imposition of Judgment
Defendant’s Year of Birth:          1985

City and State of Defendant’s Residence:                                                             Signature of Judge
                 Hot Springs, Arkansas
                                                                               Susan O. Hickey, Chief United States District Judge
                                                                                                  Name and Title of Judge


                                                                                                    December 16, 2020
                                                                                                            Date
         Case 6:11-cr-60034-SOH Document 70                                     Filed 12/16/20 Page 2 of 2 PageID #: 155
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                    Judgment — Page   2       of   2
DEFENDANT:                JAMES PITTS
CASE NUMBER:              6:11CR60034-001


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of:
24 months imprisonment with credit for time served in federal custody since June 24, 2020. No term of supervised release
to follow.




        The court makes the following recommendations to the Bureau of Prisons:
        That the defendant take part in any substance abuse treatment program for which he is qualified.
        That the defendant be incarcerated in FCI Forrest City, Arkansas or FCI Memphis, Tennessee.



        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
             at                                       a.m.           p.m.        on                                       .
             as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             before 2 p.m. on                                               .
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                           to

at                                                 with a certified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                            By
                                                                                              DEPUTY UNITED STATES MARSHAL
